Citation Nr: 0110206	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to November 14, 1994, 
for compensation awards assigned to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paul G. Sloan, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from March 1966 to September 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

At the time of a video conference hearing before the 
undersigned in March 2001, a private attorney representing 
the veteran before VA in connection with the effective date 
matter on appeal indicated a lack of receipt and/or other 
opportunity to review the August 1998 statement of the case 
that includes recitation of the applicable laws and 
regulations, facts considered, and reasons and bases for the 
RO's denial of an earlier effective date for compensation.  
The Board is aware that a copy of the statement of the case 
was sent by the Board to the attorney later in March 2001; 
however, he also has requested that the videoconference 
hearing be rescheduled.

Accordingly, to ensure due process is afforded to the veteran 
in terms of representation, this matter is remanded to the RO 
for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran is otherwise advised he 
has the right to submit additional 
evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should, in any case, provide 
another copy of the August 1998 statement 
of the case, as well as any updated 
supplemental statement of the case 
prepared pertinent to the matter on 
appeal, to the veteran and his private 
attorney.  An appropriate period of time 
should be allowed for response, including 
any request for review of the claims file.

4.  The RO should thereafter schedule the 
veteran and his attorney, with 
notification to each, for a 
videoconference hearing before the Board.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 

and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


